DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sun (US 2016/0353084) in view of Oh (US 2014/0252203).
Regarding Claim 1, Sun teaches an image sensor employed in a time-of-flight (TOF) sensing system [Abstract; 0013-17; 0022], comprising: a pixel array including a plurality of pixels arranged in plural rows and plural columns [#112 of Fig 1; 0013], each pixel generating an amount of charge in response to an incident light [0013-15; 0029-32]; and first driving circuitry [0019-21; 0029] configured to supply a driving control signal to each pixel via the plural columns [0013]. Sun does not explicitly teach but Oh does teach wherein the first driving circuitry is configured to supply the driving control signal via one of odd and even columns [0009; 0018-23; 0025; 0030-33]. Oh additionally teaches a pixel array including a plurality of pixels arranged in plural rows and plural columns [0009; 0018-23; 0025; 0030-33], each pixel generating an amount of charge in response to an incident light [0009; 0018-23; 0025; 0030-33]; and first driving circuitry [0009; 0018-23; 0025; 0030-33] configured to supply a driving control signal to each pixel via the plural columns [Fig 2-4]. It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals. 
Regarding Claim 8, Sun teaches an image sensor included in a time-of-flight (TOF) sensing system [Abstract; 0013-17; 0022], comprising: a pixel array including a plurality of pixels arranged in plural rows and plural columns [#112 of Fig 1; 0013], each pixel generating an amount of charge in response to an incident light [0013-15; 0029-32]; first driving circuitry [ 0019-21; 0029] configured to supply a first driving control signal to some pixels [0013] via some of the plural columns [0013]. Sun does not explicitly teach but Oh does teach  second driving circuitry configured to supply a second driving control signal to remaining pixels via remaining columns [0009; 0018-23; 0025; 0030-33]. Oh additionally teaches a pixel array including a plurality of pixels arranged in plural rows and plural columns [0009; 0018-23; 0025; 0030-33], each pixel generating an amount of charge in response to an incident light [0009; 0018-23; 0025; 0030-33]; first driving circuitry [ 0009; 0018-23; 0025; 0030-33] configured to supply a first driving control signal to some pixels [0009; 0018-23; 0025; 0030-33] via some of the plural columns [Fig 2-4].  It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals.
Regarding Claim 2, Sun broadly teaches wherein the image sensor has a first structure in which the first driving circuitry supplies the driving control signal to a terminal of the odd column or a second structure in which the first driving circuitry supplies the driving control signal to a terminal of the even column, and wherein the other terminal of the odd column is coupled to the other terminal of the even column [0013]. Oh teaches wherein the image sensor has a first structure in which the first driving circuitry supplies the driving control signal to a terminal of the odd column or a second structure in which the first driving circuitry supplies the driving control signal to a terminal of the even column, and wherein the other terminal of the odd column is coupled to the other terminal of the even column [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33].  It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals.
Regarding Claim 9, Sun does not explicitly teach – but Oh does teach wherein the second driving control signal is transferred via an even column of the plural columns when the first driving control signal is transferred via an odd column of the plural columns, or wherein the second driving control signal is transferred via the odd column of the plural columns when the first driving control signal is transferred via the even column of the plural columns [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33] . It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals.
Regarding Claims 3 and 10, Sun broadly teaches wherein (first and) second driving circuitry configured to supply the (individually applies) driving control signal via the other/alternate of the odd and even columns [0013]. Oh teaches wherein (first and) second driving circuitry configured to supply the (individually applies) driving control signal via the other/alternate of the odd and even columns [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33; 0037-41] . It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals.
Regarding Claim 5, Sun also teaches  wherein distances between the pixel array and each of the first driving circuitry and the second driving circuitry are identical [0013-15; 0029-32]. Oh additionally teaches wherein distances between the pixel array and each of the first driving circuitry and the second driving circuitry are identical  [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33]. 
Regarding Claim 13, Sun also teaches a signal converter configured to convert pixel information outputted from the pixel array into a digital signal [0014]. Oh additionally teaches this limitation in [0009; 0018-23; 0025-7; 0030-33].

Claim(s) 4, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0353084)  and  Oh (US 2014/0252203), as applied to claims 1 and 8  above, and further in view of Elkhatib (US 20180176498). 
Regarding Claims 4 and 11, Sun does not explicitly teach  - but Elkhatib does teach wherein the first driving circuitry and the second driving circuitry are located at opposite sides of the pixel array [0019; 0023; 0058; 0060-64; 0071]. It would have been obvious to modify the sensor of Sun to include placing the circuitry at opposite sides of the array can be an obvious design choice (space) or to intentionally arrange the pixel array to readout alternating columns in a different order. 
Regarding Claims 6 and 12, Sun does not explicitly teach  - but Elkhatib does teach wherein each pixel includes at least one photo diode and at least one transfer gate, wherein each pixel has the same number of photo diodes and the same number of transfer gates, and wherein the driving control signal is inputted to the at least one transfer gate of each pixel [0018-9; 0023; 0043-47; 0058; 0060; 0069; 0071]. It would have been obvious to modify the sensor of Sun to include transfer gates in order to better control the drive signal into each of the pixels. 
Regarding Claim 7, Sun does not explicitly teach  - but Elkhatib does teach wherein each pixel includes: first receiving circuitry configured to receive the incident light in a first phase section; and second receiving circuitry configured to receive the incident light in a second phase section which is opposite to the first phase section [0026-29; 0043; 0069-70; 0075-77]. It would have been obvious to modify the sensor of Sun to include different phase sections in order to reduce computation time and improve signal-to-noise ratio. 

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sun (US 2016/0353084) in view of Oh (US 2014/0252203) and Elkhatib (US 2018/0176498).
Regarding Claim 14, Sun teaches a time-of-flight (TOF) sensing system [Abstract; 0013-17; 0022], comprising: an image sensor configured to receive a reflected signal which is inputted in response to the signal reflected from an object [0013-15; 0029-32]; and a signal processor configured to determine a distance from the object based on a relationship between the signal and the reflected signal [0009; 0018-23; 0025; 0030-33], wherein the image sensor comprises: a pixel array including a plurality of pixels arranged in plural rows and plural columns [#112 of Fig 1; 0013], each pixel generating an amount of charge in response to the reflected signal [0013-15; 0029-32]  first driving circuitry configured to supply a driving control signal to each pixel via the plural columns [0013]. Sun does not explicitly teach an emitter configured to output a modulated signal having a set phase;  wherein the first driving circuitry is configured to supply the driving control signal via one of odd and even columns, or configured to determine a distance from the object based on a relationship between the modulated signal and the reflected signal. Oh teaches wherein the first driving circuitry is configured to supply the driving control signal via one of odd and even columns. [0009; 0018-23; 0025; 0030-33]. Oh additionally teaches a pixel array including a plurality of pixels arranged in plural rows and plural columns [0009; 0018-23; 0025; 0030-33], each pixel generating an amount of charge in response to an incident light [0009; 0018-23; 0025; 0030-33]; and first driving circuitry [0009; 0018-23; 0025; 0030-33] configured to supply a driving control signal to each pixel via the plural columns [Fig 2-4]. Elkhatic teaches an emitter configured to output a modulated signal having a set phase[0018-9; 0023; 0026-29; 0043-7; 0058-60; 0069-71; 0075-77]; and configured to determine a distance from the object based on a relationship between the modulated signal and the reflected signal [0018-9; 0023; 0026-29; 0043-7; 0058-60; 0069-71; 0075-77]. It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals. It would have been obvious to modify the sensor of Sun to include different phase sections and modulated emission signal in order to reduce computation time and improve signal-to-noise ratio. 
Regarding Claim 15, Sun broadly teaches wherein the image sensor has a first structure in which the first driving circuitry supplies the driving control signal to a terminal of the odd column or a second structure in which the first driving circuitry supplies the driving control signal to a terminal of the even column, and wherein the other terminal of the odd column is coupled to the other terminal of the even column [0013]. Oh teaches wherein the image sensor has a first structure in which the first driving circuitry supplies the driving control signal to a terminal of the odd column or a second structure in which the first driving circuitry supplies the driving control signal to a terminal of the even column, and wherein the other terminal of the odd column is coupled to the other terminal of the even column [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33].  It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals.
Regarding Claim 16, Sun broadly teaches wherein the image sensor further comprises: second driving circuitry configured to supply the driving control signal via the other of the odd and even columns [0013]. Oh teaches wherein (first and) second driving circuitry configured to supply the (individually applies) driving control signal via the other/alternate of the odd and even columns [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33; 0037-41] . It would have been obvious to modify the sensor of Sun to include independent drive control of different columns (or rows) of a pixel array to improve signal-to-noise ratio of the image signals.
Regarding Claim 17, Sun does not explicitly teach  - but Elkhatib does teach wherein the first driving circuitry and the second driving circuitry are located at opposite sides of the pixel array [0019; 0023; 0058; 0060-64; 0071]. It would have been obvious to modify the sensor of Sun to include placing the circuitry at opposite sides of the array can be an obvious design choice (space) or to intentionally arrange the pixel array to readout alternating columns in a different order.
Regarding Claim 18, Sun also teaches wherein distances between the pixel array and each of the first driving circuitry and the second driving circuitry are identical [0013-15; 0029-32]. Oh additionally teaches wherein distances between the pixel array and each of the first driving circuitry and the second driving circuitry are identical  [Fig 2-4; 0009; 0018-23; 0025-7; 0030-33]. 
Regarding Claim 19, Sun does not explicitly teach  - but Elkhatib does teach wherein each pixel includes at least one photo diode and at least one transfer gate, wherein each pixel includes the same number of photo diodes and the same number of transfer gates are identical, and wherein the driving control signal is inputted to the at least one transfer gate of each pixel [0018-9; 0023; 0043-47; 0058; 0060; 0069; 0071]. It would have been obvious to modify the sensor of Sun to include transfer gates in order to better control the drive signal into each of the pixels.
Regarding Claim 20, Sun does not explicitly teach  - but Elkhatib does teach wherein the pixel includes: first receiving circuitry configured to receive the incident light in a first phase section; and second receiving circuitry configured to receive the incident light in a second phase section which is opposite to the first phase section [0026-29; 0043; 0069-70; 0075-77]. It would have been obvious to modify the sensor of Sun to include different phase sections in order to reduce computation time and improve signal-to-noise ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645